Citation Nr: 1043792	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-36 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression. 

2.  Entitlement to service connection for a left shoulder 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 1990, 
and from March 2005 to June 2006.  


This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  

The Board notes that service connection for a right hip condition 
recently was granted in a January 2010 rating decision and is no 
longer on appeal.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (the Court) has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the decision 
under appeal, the RO denied the Veteran's claim for service 
connection for an adjustment disorder, claimed as nervous 
condition, also claimed as loss of memory, flashback, sleeping 
problem, and hallucination.  In January 2009, the Veteran amended 
this claim to include major depression condition.  In April 2009 
he then filed a separate claim for severe depression and PTSD.  
In September 2009, the RO then denied the Veteran's claim for 
PTSD.  

In an April 2010 filing to the Board the Veteran indicated his 
intent to appeal the denial of all his claimed psychiatric 
conditions.  He also submitted initialed correspondence from 
N.A.O., M.D., who requested a careful evaluation of the Veteran 
as he showed symptoms of both PTSD and a serious depressed mood.  
Accordingly, the Board has recharacterized the Veteran's original 
psychiatric claim now on appeal, more generally to include other 
psychiatric conditions, as reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.




REMAND

Unfortunately, a remand is required for the current issues on 
appeal.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (2010).

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, service personnel records show that the Veteran 
served as an infantryman driver and mechanic during service in 
Kuwait and Iraq from May 2005 to May 2006.  His DD Form 214 
reveals that he was awarded the Combat Infantryman Badge (CIB), 
so the Veteran's participation in combat is conceded.  

The Board notes that service treatment records are negative for 
any notation of treatment for a psychiatric condition or a left 
shoulder disorder during either of his two periods of active 
duty.  However, in a National Guard health assessment dated in 
May 2006, at the end of the Veteran's tour of active duty in 
Iraq, in answer to a question whether he had developed any 
medical condition during deployment, the Veteran wrote that he 
had developed a shoulder spasm, had difficulty breathing with 
tightened chest sometimes, forgot things, and showed bad behavior 
with short temper.  On the reverse side the examiner noted that 
the Veteran had complained of pain in the left shoulder and 
needed a medical referral to a VA hospital for muscle spasms in 
the shoulder left side.

According to a sworn statement by the Veteran's patrol team 
leader (Sgt. C.A.M.) found in service records, the Veteran was a 
gunner on a patrolling Humvee when the patrol encountered a 
roadside bomb I.E.D. [improvised explosive device] explosion in 
southwest Baghdad in October 2005.  Though several soldiers were 
injured in the explosion, Sgt. C.A.M. wrote that the patrol 
continued its mission, a nearby house was searched, and two enemy 
with sniper rifles were taken prisoner.

As such, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154(b) are applicable in this case, which state, in pertinent 
part, that in any case where a veteran is engaged in combat 
during active service, lay or other evidence of service 
incurrence of a combat related disease or injury will be 
considered sufficient proof of service connection if consistent 
with the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence during service, and, to that end, VA shall resolve 
every reasonable doubt in favor of the veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat veteran's 
burden of demonstrating the occurrence of some inservice incident 
to which the current disability may be connected.  Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of 
section 1154(b) apply only to the material issue involved in 
establishing direct service connection, i.e., evidence of the 
incurrence of a disease or injury in service.

Notwithstanding the fact that there is no official record of the 
Veteran's claimed injuries, the possibility exists that such did 
occur consistent with the circumstances of the Veteran's military 
occupational specialty while in Vietnam - an infantryman who 
served as a driver and mechanic with driver-wheeled vehicles in 
Baghdad during his one year of service in the Southwest Asia 
theater of operations.  The Veteran's military occupational 
specialty and the Veteran's written statements found in the 
claims file reflect combat-like service in Iraq which would 
support his report of injuries in service related to his 
psychiatric condition and left shoulder.  Therefore, the Board 
finds that his accounts of inservice injury related to his 
claimed psychiatric condition and left shoulder disorder will be 
accepted as they are consistent with the circumstances of the 
Veteran's service.  38 U.S.C.A. § 1154(b). On remand, the Board 
requests that any VA examiner assume the credibility of the 
Veteran's claimed inservice stressors and complaints of inservice 
injuries related to his left shoulder, as they are not now in 
dispute.

While the credibility of the Veteran's statements regarding 
inservice injury involving his left shoulder and inservice 
stressors are presumed credible, pursuant to 38 U.S.C.A. 
§ 1154(b), the question remains with respect to whether he has 
any currently diagnosed psychiatric condition and left shoulder 
disorder and, if so, whether such disabilities are related to his 
active duty service in the Southwest Asia theater of operations.  
The present record lacks sufficient information to make a 
determination as to whether service connection is warranted for 
either claim.  

Concerning the Veteran's claim for service connection for an 
acquired psychiatric disorder, the Veteran contends that he has 
PTSD and problems with depression due to service.  Service 
connection for PTSD requires a medical diagnosis of the disorder; 
credible supporting evidence that the claimed in-service 
stressful events actually occurred; and a link, as established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (Fourth Edition) (DSM-IV), 
a stressor is a traumatic event in which both of the following 
were present: (1) the person experienced, witnessed, or was 
confronted with an event or event that involved actual or 
threatened death or serious injury, or threat to the physical 
integrity of self or others; and (2) the person's response 
involved intense fear, helplessness, or horror.  A stressor must 
consist of an event during such service that is outside the range 
of usual human experience and such that would be markedly 
distressing to almost anyone, such as experiencing an immediate 
threat to one's life or witnessing another person being seriously 
injured or killed.  It is the distressing event, not mere 
presence, that constitutes a valid stressor.  Zarycki v. Brown, 6 
Vet. App. 91, 99 (1994).  Moreover, service in a combat zone is 
stressful to some degree to all who are there, whatever their 
duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999).

During the pendency of this appeal, the regulations governing the 
establishment of service connection for PTSD were amended.  For 
claims that were appealed to the Board but not decided as of July 
13, 2010, such as this claim, changes to the applicable 
regulations are in effect.  Specifically, if a stressor claimed 
by a Veteran is related to the Veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304 (f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  

"Fear of hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.

In written submissions, and in a February 2009 VA medical record, 
the Veteran claimed that while in service in Iraq he was involved 
in an I.E.D. explosion in October 2005 in Baghdad and some 
soldiers were badly hurt; eight comrades in his company were 
killed in Iraq during two missions in July 2005; and that he was 
under attack at an oil refinery when he had to deal with the 
remains of the translator who was killed. 

The record contains conflicting post-service psychiatric 
diagnoses.  For example, in June 2006, a VA psychiatry resident 
diagnosed the Veteran with adjustment disorder v. major 
depressive disorder.  In August 2006, a VA psychologist diagnosed 
an adjustment disorder with some depression symptoms.  In January 
2008, a VA psychiatrist diagnosed a mood disorder and PTSD 
related to the bomb explosion in Iraq in 2005.  In February 2008, 
the director of a VA post-combat trauma program diagnosed 
depression not otherwise specified with complicated bereavement, 
but wrote that the Veteran did not meet all the requirements for 
a PTSD diagnosis under DSM-IV.  In March 2008, a VA psychiatrist 
diagnosed mood disorder not otherwise specified and rule out 
PTSD.  In May 2008, after noting a past depressive episode in 
1991, a VA psychiatrist diagnosed rule out depressive disorder 
not otherwise specified and rule out mood disorder not otherwise 
specified.  

The Veteran was provided a VA mental examination in May 2008.  
The VA examiner diagnosed a depressive disorder not otherwise 
specified.  She reported that the Veteran did not have a 
diagnosis of PTSD.  She explained that the Veteran met the DSM-IV 
stressor criteria for PTSD as well as the symptom criteria for 
persistent hyper arousal, but did not fulfill the symptom 
criteria for persistent avoidance of the stimulus nor for 
persistent re-experiencing of the traumatic event.  Therefore, 
she thought his psychiatric condition was not caused by or was a 
result of the explosion of an improvised explosive device in 
Iraq, but quoted the February 2008 VA examiner who found the 
Veteran's depression was related to the death of a close friend.  
She did not comment or explain whether the Veteran's friend died 
in combat in Iraq or elsewhere.

In June 2008, a VA resident physician diagnosed a major 
depressive disorder, single episode, and moderate alcohol 
dependence.  In August 2008, a VA staff psychiatrist diagnosed a 
major depressive disorder, alcohol abuse by history, and rule out 
PTSD.  In September 2008, a VA psychiatrist diagnosed a major 
depression disorder, single episode, severe with psychotic 
features and rule out PTSD.  VA medical records dated in 
September 2008 noted the Veteran's hospitalization to prevent 
self-harm, harm to others, and further deterioration of his 
condition.  In January 2009, a VA psychiatrist diagnosed a major 
depressive disorder, alcohol abuse by history, and rule out PTSD.  
In February 2009, a VA staff psychiatrist diagnosed PTSD.  In 
April 2009, a VA staff psychiatrist diagnosed major depressive 
disorder, alcohol abuse by history, and rule out PTSD.  


The Board finds that the May 2008 VA examination was inadequate 
because the examiner found that while the Veteran met some of the 
criteria of DSM-IV for PTSD, including an inservice combat 
stressor, a diagnosis of depressive disorder was in order due to 
the death of a close friend.  However, she did not explain 
whether the stated reason for depression-death of friend-was 
itself an event related to service in Iraq.  As noted above, the 
Veteran has stated that one of his stressors was the death of 
eight service comrades during missions in Iraq in July 2005.  In 
addition, the VA examination appears to be superseded by the 
development and deterioration of the Veteran's psychiatric 
condition as evidenced by the conflicting diagnoses found in the 
claims file.

Although it appears that the Veteran has a current psychiatric 
disability, it is unclear from the current state of the record 
whether he has PTSD and/or depression and whether either is 
related to his military service.  In light of the amended PTSD 
regulations, and the Veteran's status as a combat veteran, the 
Board finds that it is plausible that the Veteran was confronted 
with an event or circumstance that involved the death of others, 
and that his response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  As such, on remand the Veteran must be 
afforded an appropriate examination by a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, so as to determine whether the claimed stressor 
involving the I.E.D. explosion in Baghdad in October 2005 (or 
some other inservice stressor) is adequate to support a diagnosis 
of PTSD, and that the Veteran's symptoms are related to this 
claimed stressor.

Concerning the Veteran's claim for service connection for a left 
shoulder disorder, the Board notes that the RO denied the 
Veteran's claim because there were no medical records subsequent 
to active duty service showing that he has suffered from any left 
shoulder disability or symptoms.  However, the Veteran is 
competent to relate that he has symptoms of pain and spasm in the 
left shoulder since.  And the STRs document shoulder spasm in 
service in 2005 and 2006.  Moreover, as was noted earlier herein, 
the appellant is a combat Veteran and claims to have been 
subjected to an I.E.D.  Despite all of these factors in his 
favor, the Veteran has not been provided a VA examination.  The 
Board finds that under the circumstances related above, the 
VCAA's duty to assist mandates that the Veteran be afforded a VA 
examination.  

Moreover, as the Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection may be 
established under 38 C.F.R. § 3.317.  Under that section, service 
connection may be warranted for a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic disability 
that became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 2006) 
(codified at 38 C.F.R. § 3.317(a)(1)).  The Veteran's service in 
Kuwait and Iraq in 2005 and 2006 are included within the 
Southwest Asia theater of operations.  See 38 C.F.R. 
§ 3.317(d)(2).

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. at 8-9.  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  

The Board's review of the claims file discloses that the record 
has raised the issue of whether the Veteran could be granted 
service connection for a left shoulder disorder as a Gulf War 
illness or by direct service connection.  He served in Iraq in 
2005 and 2006 and reported left shoulder muscle spasms near the 
time of discharge, though he was never provided a VA examination.  
As noted earlier, the Board finds the Veteran's statements about 
a left shoulder injury credible as he qualifies as a combat 
veteran under § 1154(b).  Therefore, the claim is now 
characterized as it appears on the title page.  On remand, and 
for all the reasons stated above, the Veteran shall be scheduled 
for a VA examination to determine whether he has a current left 
shoulder disability and, if so, whether such is directly related 
to service, to include as the result of an undiagnosed illness.

Before either examination is scheduled, the RO/AMC shall attempt 
to obtain copies of any outstanding VA medical records since May 
2009 from the San Juan VA Medical Center (VAMC) in Puerto Rico.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
ask him to specify all private and VA medical 
care providers who currently treat him for 
his psychiatric and left shoulder disorders.  
After the Veteran has signed the appropriate 
releases, the RO/AMC shall then attempt to 
obtain and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims file, 
in particular any records of treatment or 
evaluation from the San Juan VAMC, for the 
period from May 2009 to the present.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review. 

2.  After completion of the above 
development, the RO/AMC shall arrange for the 
Veteran to undergo a mental disorders 
examination by a VA or VA-contracted 
psychiatrist or psychologist regarding his 
claimed PTSD.  The claims file shall be made 
available to and reviewed by the examiner.  
The examiner shall note such review, and 
identify and discuss important medical and 
lay evidence gleaned therefrom in an 
examination report.  The examiner then shall 
describe and discuss the Veteran's 
psychiatric symptomatology.  All indicated 
diagnostic studies and evaluations deemed 
necessary shall be performed, and all 
findings shall be reported in detail.  The 
examiner shall opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran suffers 
from PTSD, and if so, whether such PTSD is 
etiologically related to service.  In 
explaining this opinion, the examiner shall 
consider the Veteran's claimed in-service 
stressors of: involvement in an I.E.D. 
explosion in October 2005 on a Baghdad 
street; the loss of eight comrades from his 
company who were killed in Iraq during two 
missions in July 2005; and that he had to 
deal with the remains of the translator who 
was killed when he was under attack at an oil 
refinery.  The examiner is asked to assess 
whether it is at least as likely as not that 
these claimed in-service stressors are: (1) 
adequate to support the Veteran's diagnosis 
of PTSD; and (2) related to his symptoms.  

If, and only if, the examiner does not 
diagnose PTSD, the examiner shall explain why 
the Veteran does not meet the criteria for a 
diagnosis of PTSD.  The examiner shall then 
identify and diagnosis any currently 
manifested psychiatric disorder, other than 
PTSD, and describe the manifestations of each 
diagnosed disorder.  For each such diagnosed 
psychiatric disorder, the examiner is asked 
to address whether it is at least as likely 
as not (a 50 percent or greater probability) 
that the disorder was incurred in or as a 
result of the Veteran's active duty service.

A complete rationale for all opinions and 
conclusions reached should be provided.  It 
is imperative that the examiner offer a 
detailed analysis for all conclusions and 
opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.

3.  The RO/AMC shall also schedule the 
Veteran for appropriate examination of his 
claim for service connection for a left 
shoulder disorder.  The claims file must be 
made available to and reviewed by the 
examiner.  All necessary tests and studies 
shall be conducted.  A complete rationale for 
all conclusions and opinions must be 
provided.  The examiner shall address the 
following:


Whether the Veteran suffers from a left 
shoulder disability, and if so, is it at 
least as likely as not (50 percent 
probability or greater) such left shoulder 
disorder is related to active duty service, 
to include as the result of an undiagnosed 
illness.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication. 

5.  Thereafter, the RO/AMC will readjudicate 
the Veteran's claims for service connection 
for an acquired psychiatric disorder and 
service connection for a left shoulder 
disorder.  If the benefits sought on appeal 
remain denied, the Veteran should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







							[Continued on Next Page]
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


